Filed 3/29/19
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                        DIVISION EIGHT


THE PEOPLE,                           B290057

       Plaintiff and Respondent,      Los Angeles County
                                      Super. Ct. No. KA117362
       v.

RALPH R. CHAMAGUA,

       Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Jose A. Rodriguez, Commissioner. Affirmed.
      Richard L. Fitzer, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Gerald A. Engler, Chief
Assistant Attorney General, Lance E. Winters, Senior Assistant
Attorney General, and Steven E. Mercer, Acting Supervisor
Deputy Attorney General, for Plaintiff and Respondent.

                     _______________________
       The trial court denied Ralph R. Chamagua’s motion to
suppress evidence. The issue concerns a consensual encounter.
We affirm.
                                  I
       At the suppression hearing, Sheriff’s Deputy Brian Gorski
testified he and his partner were patrolling in a marked patrol
car about 10:45 p.m. on February 8, 2018. According to Gorski,
Chamagua saw the patrol car, immediately changed direction,
and quickly walked into an apartment complex driveway. At the
same time, Gorski saw Chamagua put something in his pocket.
       Gorski said his partner pulled their patrol car “just
slightly” into the driveway, alongside Chamagua. The officers got
out of their car. Gorski asked Chamagua, “Hey, how are you
doing? What’s your name? Do you got anything illegal on you?”
Chamagua responded, “I have a pipe on me.” Gorski searched
Chamagua and found a pipe with traces of crystal
methamphetamine.
       Gorski asked, “Hey, you know, anything else illegal that
you have on you?” Gorski said Chamagua “said, ‘Yeah, I have a
bunch of meth on me,’ and he apologized.” Gorski searched
Chamagua’s pocket and found a ping-pong-sized ball of crystal
meth inside a transparent green container, like the type
“commonly used as, like, a marijuana container . . . .” Gorski
asked for Chamagua’s identification, and Chamagua said it was
in his wallet. In searching Chamagua’s wallet, Gorski found
“around $162” in denominations of ones, fives, tens, and twenties.
Gorski read Chamagua his Miranda rights. Chamagua said he
understood and he wanted to speak to the deputies without an
attorney present.




                                2
       Gorski asked what Chamagua was planning. Chamagua
said “he was going to go party with some girls and smoke meth
and that he had a problem with [methamphetamine].” When
Gorski asked what Chamagua was doing with the large quantity
of methamphetamine, Chamagua said he sells it to support his
habit. Chamagua said he was going to sell methamphetamine to
the people he was partying with later. Gorski arrested
Chamagua.
       Chamagua gave different versions of these events. On
direct examination, he testified he lived at the apartment
complex, and was unaware of the deputies until he was opening
the complex’s gate. At that point, Gorski called from behind him,
“Hey, turn around. What do you got on you?” and then said,
“What do you got in your hands? Let me see. Let me see your
hands.” After a brief exchange, Gorski asked if he had anything
illegal in his pockets and he said that he had “a pipe, a meth
pipe.” He handed the pipe to the Gorski.
       On cross-examination, Chamagua changed his account to a
degree. He testified Gorski approached with his right hand
toward the rear of Gorski’s right hip, but that Gorski did not grab
or try to hold onto him. In quick succession he testified:
(1) Gorski took the pipe out of his pocket, (2) he handed Gorski
the pipe, and (3) he did not remember what happened. He also
said Gorski grabbed his wrists and jacket, and said, “What do you
got there?” Chamagua said he had a pipe.
       Chamagua contradicted himself when he testified the
deputies called from behind him while he was opening the gate to
the apartment complex, because he also testified the patrol car
was between him and the gate.




                                3
       The trial court denied the motion to suppress, “primarily on
credibility grounds.” Chamagua appealed.
                                   II
       When reviewing a ruling on a motion to suppress, we
review trial court’s fact findings for substantial evidence. (People
v. Zamudio (2008) 43 Cal. 4th 327, 342.) We accept factual
inferences in favor of the trial court’s ruling. (Ibid.) Where
testimony conflicts, we accept the trial court’s resolution of
disputed facts, its evaluations of credibility, and the version of
events most favorable to the prosecution. (Ibid.) We look only at
the evidence in support of the successful party and draw all
reasonable inferences in that side’s favor. We disregard the
contrary showing, as well as the weight of the evidence. (Munoz
v. Olin (1979) 24 Cal. 3d 629, 635–636.)
       Applying those principles here, we accept Gorski’s
description of his encounter with Chamagua. We disregard
Chamagua’s conflicting testimony.
       On the Fourth Amendment analysis, our review is
independent. (People v. Zamudio, supra, 43 Cal.4th at p. 342.)
Federal law controls this review. (People v. Robles (2000) 23
Cal. 4th 789, 794.)
       A consensual encounter between a police officer and a
citizen does not implicate the Fourth Amendment. (Florida v.
Bostick (1991) 501 U.S. 429, 434.) An encounter is consensual if
a reasonable and innocent person would feel free to leave or to
refuse to cooperate with the police. (Id. at pp. 434, 438.) We
examine the circumstances of the whole encounter. (Michigan v.
Chesternut (1988) 486 U.S. 567, 573.) Uncommunicated views of
the officer and subjective beliefs of the citizen are irrelevant.
(People v. Zamudio, supra, 43 Cal.4th at p. 341.)




                                 4
       In contrast to a consensual encounter, a seizure is when an
officer restrains the individual’s liberty, whether by means of
physical force or by a show of authority. (Brendlin v. California
(2007) 551 U.S. 249, 254.)
       Accepting Gorski’s version of events, Chamagua’s
encounter with the deputies was consensual to the point where
he admitted to having an illegal pipe. The deputies did not use or
threaten physical force. They did not command Chamagua to do
anything. They simply asked questions.
       Asking questions, including incriminating questions, does
not turn an encounter into a detention. (See Florida v. Bostick,
supra, 501 U.S. at p. 439.)
       People targeted for police questioning rightly might believe
themselves the object of official scrutiny. Such directed scrutiny,
however, is not a detention. (People v. Franklin (1987) 192
Cal. App. 3d 935, 940.)
       Chamagua argues from People v. Lopez that Gorski’s
questions were sufficiently accusatory to turn the encounter into
a detention. (People v. Lopez (1989) 212 Cal. App. 3d 289, 292–
293.) But that opinion held an encounter was consensual and
was not a detention.
       Chamagua cites People v. Ramirez to argue police blocked
him from leaving the area. (People v. Ramirez (2006) 140
Cal. App. 4th 849, 852.) Ramirez was different. An officer ordered
Ramirez, who was walking, to “hold on” and to put his hands on
his head. (Ibid.) When officers order you to halt, to stand still,
and to assume a position typically associated with arrest, they
show police authority. By contrast, this case has no police orders
and no shows of authority. Gorski simply asked Chamagua
questions.




                                5
       Chamagua stresses the encounter was at night. Sundown
does not remove the power of free consent.
       Chamagua claims he was detained because the patrol car
was parked between him and the gate to the apartment. The
premise of this claim is one version of Chamagua’s testimony,
which the trial court rejected and which we disregard.
       Gorski’s subjective suspicion of Chamagua is irrelevant, as
is Chamagua’s subjective belief he could not leave. (People v.
Zamudio, supra, 43 Cal.4th at p. 341.) The pertinent point is
that a reasonable and innocent person in Chamagua’s position
would have felt free to go. (Florida v. Bostick, supra, 501 U.S.
at p. 434.)
       Once Chamagua admitted he possessed illegal contraband,
Gorski had reasonable suspicion to detain and search him.
Chamagua does not dispute that.
                          DISPOSITION
       The judgment is affirmed.

                                           WILEY, J.

WE CONCUR:

                  GRIMES, Acting P.J.



                  ADAMS, J.*


*
      Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                 6